These applications for rehearing, one by the so-called administratrix, the other by her surety (amicus curiæ), are as follows:
The so-called administratrix urges that she ought not to be removed from her office on the evidence adduced prior to an adjudication of the issues on which her right to the property of the deceased under his alleged will must depend. The statute, section 5789 of the Code, provides, among other things, that an administrator may be removed "when from his conduct or character there is reason to believe that he is not a suitable person to have the charge and control of the estate." This administrator was removed in pursuance of the quoted statute. The court thinks the statute should not be denied its statutory and necessary operation in a cause in which, from the nature of the case, the evidence adduced to sustain the charge that the administrator is not a suitable person happens also to have bearing upon the disputed question as to his property rights. To hold otherwise would result in retaining in the office of administratrix an unsuitable person for 12 months, it may be (section 5900 of the Code), during which to loot the estate. The statute does not admit of that process. The administratrix was properly removed.
As for the other objection, which is that Brewer's motion for the removal of appellant administratrix does not disclose his interest in the estate of decedent, it will suffice to say that the original bill in the cause is filed by Brewer as guardian of the non compos mentis wife of the deceased, who, in the event the so-called will is ultimately set aside, will be entitled to share largely in the estate. This sufficiently disclosed his right to make the motion against the administratrix. We hardly need to add that the question whether the will was by appellant procured to be forged, as affecting appellant's claim to the estate of deceased, will remain for adjudication in regular order.
Application overruled.
All the Justices concur.